Citation Nr: 0207314	
Decision Date: 07/03/02    Archive Date: 07/10/02

DOCKET NO.  99-07 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to August 
1969.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, which implicitly found that new and 
material evidence had been submitted to reopen a claim for 
service connection for PTSD, and denied the claim on the 
merits.  However, an RO determination as to whether evidence 
is "new and material" for purposes of reopening is subject to 
de novo adjudication by the Board.  In Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996), the Federal Circuit held that 38 
U.S.C. § 7104 "means that the Board does not have 
jurisdiction to consider a claim which it previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find.  What the regional office may have determined in this 
regard is irrelevant.  Section 7104 does not vary the Board's 
jurisdiction according to how the regional office ruled."  
Barnett, 83 F.3d at 1383.  Hence, the threshold issue is 
whether there is new and material evidence to reopen the 
veteran's claim for service connection for PTSD.

In light of the decision below, the Board is undertaking 
additional development on the reopened claim of service 
connection for PTSD, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  An unappealed August 1994 RO decision denied service 
connection for PTSD. 

3.  Evidence added to the record since the August 1994 rating 
decision denying service connection for PTSD is relevant and, 
when viewed in conjunction with the evidence previously of 
record, is significant enough that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The August 1994 rating decision which denied entitlement 
to service connection for PTSD is final.  38 U.S.C.A. § 
7105(c) (West 1991 & Supp. 2001).

2.  New and material evidence has been received since the 
August 1994 rating decision, and the veteran's claim of 
entitlement to service connection for PTSD is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his PTSD is due to his exposure to 
stressors while in Vietnam, including but not limited to 
being subjected to mortar and rocket attacks. 

The Board observes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  See Barnett, supra.  It was 
specifically stated in the VCAA that nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See VCAA (codified as amended at 38 U.S.C.A. § 5103A(f) (West 
Supp. 2001)).  It is noted that regulations adopted by VA 
implementing the VCAA include changes to the standard for 
determining new and material evidence under 38 C.F.R. § 
3.156(a), and provide for limited assistance to claimants 
seeking to reopen previously denied claims. VA's authority to 
provide such additional assistance is provided by 38 U.S.C.A. 
§ 5103A(g) (West Supp. 2001) which states that nothing in 
section 5103A precludes VA from providing such other 
assistance as the Secretary considers appropriate.  However, 
these changes are applicable only to claims to reopen filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45620, 45628-
45629.  Here, the veteran's claim was filed prior to August 
29, 2001, and, as such, these changes are not applicable in 
the instant case.  The Board acknowledges that VBA Fast 
Letter No. 01-13 (February 5, 2001), indicated that, in light 
of the VCAA, VA had a duty to obtain evidence from any new 
source identified by the claimant.  There is no indication of 
any additional relevant evidence that has not been obtained 
but, in any event, as the veteran's claim is reopened by this 
Board decision, there is a duty to assist the veteran with 
the development of his reopened claim.

The August 1994 RO decision denied service connection for 
PTSD.  Evidence of record at this time included the veteran's 
service and personnel records, statements frost the veteran 
and post-service medical records.  The decision provides that 
service connection for PTSD was denied because there was no 
evidence of a stressor (as defined at that time) or that the 
veteran had PTSD.  In the absence of a timely appeal on that 
claim (within one year of notification of the decision), this 
decision became final and is not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 
3.104(a).  In order to reopen this earlier claim, the veteran 
must present or secure new and material evidence with respect 
to the claim, which has been denied.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") has held that, 
when "new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).

Since the August 1994 rating decision became final, the 
veteran submitted the report of a May 1998 private 
psychiatric evaluation.  The veteran reported various 
stressors, including frequent situations during which he was 
under mortar and rocket attacks while on active duty in 
Vietnam.  The Axis I diagnosis was PTSD with obsessive-
compulsive tendencies and depression.  

In a broad sense, the May 1998 private medical report is new, 
in that it was not of record at the time of the August 1994 
final decision.  It is also new in a strict sense, in that 
the medical evidence considered by the August 1994 final 
decision did not include a diagnosis of PTSD.  This evidence 
is also so significant that it must be considered in order to 
fairly decide the merits of this claim because it contains a 
competent diagnosis of PTSD.  The prior final RO decision was 
based, in part, upon the absence of such a diagnosis.  The 
May 1998 private medical report contributes to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's disability.  Hodge, 155 F.3d at 1363.  
Therefore, the May 1998 private medical report is new and 
material evidence within the meaning of 38 C.F.R. § 3.156(a).  
Accordingly, the Board is required to reopen the previously 
denied claim of service connection for PTSD.

Once a claim has been reopened, VA's duty to assist under the 
VCAA is triggered.  In this case, additional development by 
the RO is needed before the Board can proceed to adjudicate 
the veteran's claim on the merits.  When it is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  After giving 
the notice and reviewing your response to the notice, the 
Board will prepare a separate decision addressing this issue. 


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for PTSD is reopened; 
to this extent only, the appeal is granted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

